Case 4:20-cr-00193-ALM-KPJ Document 23 Filed 11/13/20 Page 1 of 2 PageID #: 71




                    IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF TEXAS
                             SHERMAN DIVISION

 UNITED STATES OF AMERICA                       §
                                                §
 v.                                             §         Case No. 4:20-CR-00193 ALM/KPJ
                                                §
 PHYLLIS HAMILTON                               §
   a/k/a Phyllis Page

                     PRELIMINARY ORDER OF FORFEITURE

       The defendant, Phyllis Hamilton, entered into a plea agreement with the United

States in which the defendant agreed to forfeit to the United States the sum of $9,851.23,

representing the proceeds of the offense charged in Count Six of the Indictment (charging

a violation of 18 U.S.C. § 641), to which the defendant has pled guilty. The indictment in

this case includes a notice of forfeiture that includes forfeiture of proceeds of the offense

charged in Count Six, pursuant to 18 U.S.C. § 981(a)(1)(c) and 28 U.S.C. § 2461.

       The United States has filed a Motion for Preliminary Order of Forfeiture

requesting a preliminary order of money judgment forfeiture against the defendant in the

amount of $9,851.23.

       Rule 32.2(c)(1) provides that Ano ancillary proceeding is required to the extent that

the forfeiture consists of a money judgment.@

       IT IS ORDERED, ADJUDGED AND DECREED THAT:

       1.     The defendant, Phyllis Hamilton, shall forfeit to the United States the sum

of $9,851.23, which shall be a money judgment representing the proceeds of the offense
    Case 4:20-cr-00193-ALM-KPJ Document 23 Filed 11/13/20 Page 2 of 2 PageID #: 72




    charged in Count Six of the Indictment, to which the defendant has pleaded guilty,

    pursuant to 18 U.S.C. § 981(a)(1)(c) and 28 U.S.C. § 2461.

           2.     This order shall become final as to the defendant at the time of

    sentencingand shall be made part of the sentence and included in the judgment, pursuant

    to Fed.R.Crim.P. 32.2(b)(4).

           3.     The United States may, at any time, move to amend this preliminary order

    of forfeiture to include substitute property having a value not to exceed $9,851.23 to
.
    satisfy the money judgment in whole or in part.

           4.     Because the forfeiture consists of a money judgment, no ancillary

    proceeding is necessary, pursuant to Fed.R.Crim.P. 32.2(c)(1).

           So ORDERED and SIGNED this 13th day of November, 2020.




                                              ____________________________________
                                              KIMBERLY C. PRIEST JOHNSON
                                              UNITED STATES MAGISTRATE JUDGE
